DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  

1. (Currently Amended) A low voltage drive circuit (LVDC) comprises: 
a drive sense circuit configured 
convert analog outbound data into an analog transmit signal that is transmitted on a bus; 
receive an analog receive signal from the bus; and 
convert the analog receive signal into analog inbound data; 
a transmit digital to analog circuit configured 
a receive analog to digital circuit that includes: 
configured 
a digital filtering circuit configured 
a data formatting module including: 
a sample and hold circuit configured 
a digital to digital converter circuit configured 
a data packeting circuit configured 

2. (Currently Amended) The LVDC of claim 1, wherein the data formatting module further comprises: 
an interpreter configured 
receive a plurality of n-bit sampled digital data values from the sample and hold circuit; 30 convert the plurality of n-bit sampled digital data values into a plurality of interpreted n- bit sampled digital data values; and 
output, to the digital to digital converter circuit, the plurality of interpreted n-bit sampled digital data values on an interpreted n-bit sampled digital data 

4. (Currently Amended) The LVDC of claim 2, wherein the interpreter outputs, to a first buffer of the data formatting modulethe n-bit sampled digital data value basis in accordance with the write clock.

5. (Currently Amended)  The LVDC of claim 1, wherein the data formatting module further comprises: 
a first buffer configured 
receive a plurality of n-bit sampled digital data values from the sample and hold circuit, wherein the plurality of n-bit sampled digital data values includes the n-bit sampled digital data value; 
store the [[of]] n-bit sampled digital data values on an n-bit sampled digital value by n-bit sampled digital value basis in accordance with a write clock; and 
output a plurality of digital words on a digital word by digital word basis in accordance with a read clock, wherein a digital word of the plurality of digital words includes a set of n-bit sampled digital data values of the n-bit sampled digital data values.  

6. (Currently Amended) The LVDC of claim 5, wherein the digital to digital converter circuit is further configured 


7. (Currently Amended) The LVDC of claim 6, wherein the data formatting module further comprises: 
a second buffer configured 
store the plurality of formatted digital words on a formatted digital word by formatted digital word basis in accordance with the read clock of the first buffer to produce a plurality of buffered digital words; and 
output the plurality of buffered digital words to the data packeting circuit on a buffered digital word by buffered digital word basis in accordance with a second read clock.

8. (Currently Amended) The LVDC of claim 7, wherein the data packeting circuit is further configured 
generate the packet to include a set of buffered digital words of the plurality of buffered digital words in accordance with a packet clock. 

Claim 3 depends from claim 2, therefore it is also objected.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Rofougaran, Behzad, Seger, Jr. et al., Bagchi, Georgantas et al., Rofougaran et al., and Walley et al. relate to transceivers for transmitting/receiving inbound/outbound analog/digital data.
This application is in condition for allowance except for the following formal matters: 
The objections to claims 1-8 stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632